Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andrew Meikle on September 27, 2021.  
The application has been amended as follows:
Claim 4 is cancelled as follows:
4.	(Cancelled).

Claim 8 is amended as follows:
8.	(Currently Amended) The [[prepreg]]carbon fiber reinforced material according to claim 6, wherein the epoxy resin [B] is a diaminodiphenyl sulfone. 
 
3.	These claims are renumbered as follows:
Claims 1-3 remain as Claims 1-3.
Claim 5 becomes Claim 4, which depends on claim 1; reads as “A carbon fiber reinforced material formed by curing the prepreg according to claim 1.”

Claim 7 becomes Claim 6, which depends on claim 1; reads as “The prepreg according to claim 1”.
Claim 8 becomes Claim 7, which depends on claim 5; reads as “The carbon fiber reinforced material according to claim 5”.Claim 9 becomes Claim 8, which depends on claim 1; reads as “The prepreg according to claim 1”.

Reasons for Allowance
4.	Claims 1 and 6 were amended to include limitations supported at Paragraphs [0094]-[0099] of applicants’ published application, i.e., UG PG PUB 2021/0087362.
	New Claims 7 (see Paragraph [0122]), 8 (see Paragraph [0122]), and 9 (see Paragraphs [0086] and [0204]) were added, which are supported by applicants’ published application, i.e., UG PG PUB 2021/0087362.
	Thus, no new matter is present.
	See Claim Amendment filed 09/20/2021.
5.	The objection to the abstract of disclosure set forth in Paragraph 2 of the previous Office action mailed 06/21/2021 is no longer applicable and thus, withdrawn because the applicants amended the abstract of disclosure to correct its informality.
	See New Abstract submitted 09/20/2021.
6.	The 112(b) rejection set forth in Paragraph 3 of the previous Office action mailed 06/21/2021 is no longer applicable and thus, withdrawn because the applicants cancelled claim 4.
	See Examiner’s Amendment dated 09/27/2021. 
US Application no. 17/047,789 (corresponding to US PG PUB 2021/0115208; in view of Ichikawa et al., US 2014/0329075) set forth in Paragraph 4 of the previous Office action mailed 06/21/2021 is no longer applicable and thus, withdrawn because the applicants submitted a terminal disclaimer on 09/20/2021.
8.	The obviousness type double patenting rejection based on the claims of US Patent no. 9,765,194 (in view of Ichikawa et al.) set forth in Paragraph 5 of the previous Office action mailed 06/21/2021 is no longer applicable and thus, withdrawn in light of new claim amendment dated 09/20/2021 and applicants’ arguments provided at Page 9 of their Remarks filed 09/20/2021.
9.	The present claims are allowable over the prior art references of record, namely Arai et al. (WO 2014/0173401; utilized US 9,765,194 as its English equivalent) and Ichikawa et al. (US 2014/0329075). 
10.	Upon consideration of the issues in the present application based on applicants’ arguments presented at Pages 8 and 9 of their Remarks filed 09/20/2021 and new claim amendment dated 09/20/2021, the 103 rejections set forth in Paragraphs 6 and 7 of the prior Office action mailed 06/21/2021 are deemed to be overcome.  In particular, none of the references relied upon individually or in combination teaches or would have suggested the claimed specific prepreg and carbon fiber reinforced material.
	Accordingly, claims 1-3 and 5-9 are deemed allowable over the prior art references of record.	

Correspondence
11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 01/24/2020.